NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUA FANG,                                       No.    16-71586

                Petitioner,                     Agency No. A087-893-472

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 20, 2018**
                             San Francisco, California

Before: BOGGS,*** PAEZ, and OWENS, Circuit Judges.

      Hua Fang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Judge’s (“IJ”) denial of asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Fang alleges that she was persecuted in

China on account of her Christian religion. We review for substantial evidence the

agency’s factual findings, applying the standards created by the REAL ID Act.

Ren v. Holder, 648 F.3d 1079, 1083, 1089-90 (9th Cir. 2011). As the parties are

familiar with the facts, we do not recount them here. We deny the petition for

review.

      The BIA upheld the IJ’s determination that Fang testified credibly, but failed

to provide sufficient corroborative evidence to meet her burden of proof. Under

the REAL ID Act, if the IJ determines that evidence is necessary to corroborate

otherwise credible testimony, “the IJ must give the applicant notice of the

corroboration that is required and an opportunity either to produce the requisite

corroborative evidence or to explain why that evidence is not reasonably

available.” Id. at 1093.

      Substantial evidence supports the BIA’s determination that the IJ provided

Fang adequate notice and opportunity to present corroborative evidence. Several

years before her merits hearing, an IJ put Fang on notice that, even if she were

found credible, she would need to provide corroborative evidence regarding her

alleged persecution in China and her current religious practice. See Liu v.

Sessions, 891 F.3d 834, 838 (9th Cir. 2018) (holding that the notice provided “by


                                          2
the IJ was specific enough to satisfy the requirements identified by Ren” because

the petitioner “knew that corroboration was necessary, but failed to present

meaningful corroboration for his factual contentions”).

      Substantial evidence also supports the BIA’s determination that Fang had

not adequately explained her failure to obtain reasonably available evidence from

her parents corroborating her alleged arrest and beating in China as well as

evidence corroborating her current religious practice in Tucson, Arizona.

      Finally, substantial evidence supports the BIA’s determination that Fang’s

corroborative evidence, along with her credible testimony and the rest of the

evidence in the record, was insufficient to meet her burden of proof to establish her

eligibility for asylum, withholding of removal, or CAT protection. See Ren, 648

F.3d at 1094 & n.17 (holding that corroborative evidence which consisted of “two

short and vague letters,” along with the rest of the evidence in the record, did not

compel the conclusion that the petitioner had met his burden of proof).

      PETITION FOR REVIEW DENIED.




                                          3